Detailed Action
1.   The present application, filed on or after March 16, 2013, is being examined under
the first inventor to file provisions of the AIA .
2.     Applicants’ response and amendment of 4/1/2021 are acknowledged. Claims 6 and 12 have been canceled. Claims 1 and 11 have been amended.

Status of Claims
3.    Claims 1-5, 7-11 and 13-20 are pending in this application. By amendment of 4/1/2021 claims, 6 and 12 have been canceled and claims 1 and 11 have been amended. Claims 11 and 13-20 are under consideration. Claims 1-5 and 7-10 have been withdrawn from further consideration as being drawn to non-elected inventions on8/11/2020.

Declaration of Shawn Jones Pursuant to 37 C.F.R. § 1.132,
4.    Declaration of Shawn Jones Pursuant to 37 C.F.R. § 1.132 filed 4/1/2021 is acknowledged. The Declaration of Shawn Jones under 37 CFR 1.132-filed 4/1/2021 is sufficient to overcome the rejection of claims 11 and 13-20 based upon 35 U.S.C. 103 rejection. Applicant has conducted post-filing studies demonstrating that hyperimmunization of chickens with an isolated antigen as recited in the present claims (i.e. NetB toxin) increases the level of antibody to the antigen in hyperimmunized eggs by up to 250-fold (i.e. over 25,000%) relative to an egg from an animal that has not been hyperimmunized, as shown in the Declaration of Shawn Jones Pursuant to 37 C.F.R. § 1.132
Rejections Moot
Double Patenting
5.    Rejection of claim 12 on the ground of non-statutory double patenting as being un-patentable over claims 11-20 of U.S. Patent No. 10, 895, 636 is moot in view of cancelation of said claim.




Rejections Moot
Claim Rejections - 35 USC § 103
6.    Rejection of claim 12  under 35 U.S.C. 103 as being un-patentable Williams et al. (US 20030054493) in view of Jang et al. (Vaccine vol.30, pp. 5401-5406, 2012). Art of record applicants’ IDS) is moot in view of cancelation of said claim.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
7.     Rejection of claims 11, 13 and 16-20 under 35 U.S.C. 103 as being un-patentable Williams et al. (US 20030054493) in view of Jang et al. (Vaccine vol.30, pp. 5401-5406, 2012). Art of record applicants’ IDS) is withdrawn in view of applicants’ amendment and Declaration of Shawn Jones Pursuant to 37 C.F.R. § 1.132 filed 4/1/2021.

Claim Rejections - 35 USC § 103
8.     Rejection of claims 11 and 14-15  under 35 U.S.C. 103 as being unpatentable over Kodama  et al. (EP1552848) and  Williams et al. (US 20030054493) in view of Lillehoj et al. (Avian Disease vol. 49, pp. 112-117 , 2005. Art of record applicants’ IDS) is withdrawn in view of applicants’ amendment and Declaration of Shawn Jones Pursuant to 37 C.F.R. § 1.132 filed 4/1/2021.


Rejections Maintained
Double Patenting
9.    Rejection of claims 11 and 13-20 on the ground of non-statutory double patenting as being un-patentable over claims 11-20 of U.S. Patent No. 10, 895, 636 is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application and the issued patent are both drawn to a hyperimmunized egg produced by an animal that has been hyper immunized with Clostridium perfringens alpha-toxin, Clostridium perfringens elongation factor Tu (EF-Tu), Clostridium perfringens necrotic enteritis B-like (NetB) toxin.


Applicants’ comments do not overcome the rejection and Applicants have not filed a terminal disclaimer to overcome the rejection.


Conclusion
10.    No claims allowed.

11.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the

(571)272-0863. The examiner can normally be reached on Mon, Wed 12:30-6:30 pm,
Thurs-Fri 12:30-4:30pm pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Gary Nickol can be reached on (571)-272 0835. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
July 13, 2021


/JANA A HINES/Primary Examiner, Art Unit 1645